ARNOLD, Judge.
Defendant contends that the trial court erred in denying his motion for change of venue and his challenges for cause on the ground of unfavorable pretrial publicity. Both of these matters are addressed to the sound discretion of the trial court, and its rulings on them are not reviewable absent a showing of abuse. State v. Cox, 281 N.C. 275, 188 S.E. 2d 356 (1972) ; State v. Porth, 269 N.C. 329, 153 S.E. 2d 10 (1967).
Defendant has submitted copies of newspaper articles about the closing of the John Bar and the prosecution of persons arrested there. We do not consider these articles to be inflammatory or prejudicial. The court, having advised defendant that he would be allowed to question prospective jurors about prejudice arising out of publicity, concluded that defendant could receive a fair trial in Carteret County. All the jurors then stated that they could render a fair and impartial verdict even though they had read the newspaper articles. We find here no abuse of discretion on the part of the trial court.
Defendant next contends that the court committed error in admitting testimony of the undercover agent Rick Myers concerning statements made by defendant without his having been given the Miranda warnings. These warnings, of course, apply only to custodial interrogation. Miranda v. Arizona, 384 U.S. 436 (1966) ; State v. Fletcher, 279 N.C. 85, 181 S.E. 2d 405 (1971). When defendant talked to Myers he was not in custody; no crime had been committed. His statements clearly were admissible.
*453Defendant objects to the admission of evidence with respect to the tablets sold to agent Myers, the containers in which they were kept, and their transportation to and from the SBI laboratory. His contentions are without merit. Compare State v. Jordan, 14 N.C. App. 453, 188 S.E. 2d 701 (1972) ; and State v. Bell, 24 N.C. App. 430, 210 S.E. 2d 905 (1975). Officials who handled the drugs positively identified the exhibits and accounted for every link in the chain of possession. This evidence, along with Myers’ testimony, was more than enough to take the case to the jury on every element of the offenses charged. See State v. Splawn, 23 N.C. App. 14, 208 S.E. 2d 242 (1974). See generally 5 Strong, N. C. Index 2d, Narcotics § 4, p. 726. Defendant’s motion for a directed verdict of not guilty was properly denied.
Assignments of error relating to the charge and to the sentence imposed are too strained to merit discussion. Defendant has received a fair trial free from prejudicial error.
No error.
Judges Morris and Vaughn concur.